Citation Nr: 1819335	
Decision Date: 03/15/18    Archive Date: 04/05/18

DOCKET NO.  14-21 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to a rating in excess of 10 percent for piriformis syndrome of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to July 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran also perfected an appeal for the issue of posttraumatic stress disorder (PTSD) and was subsequently granted a 100 % rating in December 2016 for the whole period on appeal.  That decision represents a fully favorable and final determination of that issue and is no longer in appellate status.

The issue of a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the last final denial in September 2012 raises a reasonable possibility of substantiating the claim and is not duplicative of evidence previously of record.

2.  The Veteran's piriformis syndrome of the left leg is characterized by no more than moderate incomplete paralysis of the anterior tibial (deep peroneal) nerve.


CONCLUSIONS OF LAW

1.  The September 2012 RO denial of service connection for a low back disorder became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  Throughout the rating period on appeal, the criteria for a rating in excess of 
10 percent for piriformis syndrome of the left leg have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 8523.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with notice letters in July 2013 and September 2013.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded VA examinations in August 2013, November 2015, and March 2017.  Given this, the Board will proceed to the merits of the appeal.

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

A September 2012 rating decision denied the Veteran service connection for a low back disorder based on a finding that the medical evidence submitted was not new and material.  The Veteran did not file a notice of disagreement within a year of issuance of the rating decision.  New and material evidence sufficient to reopen the claim was also not submitted within a year of this decision.  Therefore, the rating decision became final.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The evidence presented since the final rating decision includes the Veteran's statements that he had back pain since service and VA outpatient records dated up to October 2016 documenting treatment for his low back.  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically the potential existence of medical evidence relating the Veteran's low back disorder to his service.  12/12/2016 CAPRI.  The low threshold to reopen has been met so claim of service connection for a low back disorder is reopened.  38 U.S.C. § 5108.  

Increased Rating
Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rating Criteria

The Veteran's piriformis syndrome of the left leg is rated 10 percent under Diagnostic Code 8523, which pertains to the anterior tibial nerve.  It was previously rated under Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Severe incomplete paralysis is characterized by marked muscular atrophy.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8523, relating to paralysis of the anterior tibial (deep peroneal) nerve, a 10 percent rating is assignable for moderate incomplete paralysis.  A 20 percent rating is warranted for severe incomplete paralysis.  A 30 percent rating is warranted for complete paralysis of the deep peroneal nerve with dorsal flexion of the foot lost.  Id.

Under Diagnostic Code 8526, relating to paralysis of the anterior crural (femoral) nerve, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 30 percent rating is warranted for severe incomplete paralysis and a 40 percent rating is warranted for complete paralysis of the nerve with paralysis of quadriceps extensor muscles.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level." 28 Vet. App. 376, 380 (2017).

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Ratings Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6.

Facts and Analysis

The Veteran was afforded a VA examination in August 2013.  He reported constant moderate pain, moderate numbness, and no paresthesias in the left leg.  On examination, strength was normal and no muscle atrophy was present.  He also had normal reflexes and sensation in the left leg.  The examiner indicated that the Veteran had mild incomplete paralysis of the anterior tibial (deep peroneal) nerve in the left leg.  6/6/2003 C&P Examination.

The Veteran underwent another VA examination in November 2015.  He reported numbness and burning pain in the left leg.  On examination, strength was normal and no muscle atrophy was present.  His left ankle reflexes were absent.  Sensation in the upper anterior thigh was decreased, but normal in the rest of the leg.  Lower extremity nerves were found to be normal, including the anterior tibial nerve.  Straight-leg raising did not elicit sciatic pain and extending the thigh did not elicit pain.  There was no clinical or radiological evidence of sciatic nerve problems or of piriform syndrome.  11/3/2015 C&P Examination.

In March 2017, the Veteran was afforded another VA examination.  He reported moderate intermittent pain, mild paresthesias, and mild numbness of the left lower extremity.  On examination of the left leg, strength was normal and there was no muscle atrophy present.  He also had normal reflexes and decreased sensation in lower leg/ankle.  He was found to have mild incomplete paralysis of the anterior crural (femoral) nerve and the sciatic nerve.  His anterior tibial (deep peroneal) nerve was normal.  There was mild incomplete paralysis of the anterior crural (femoral) nerve.  3/17/2017 C&P Examination.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 10 percent for piriformis syndrome of the left leg is not warranted.

In this case, the Veteran was afforded three VA examinations and the Board finds that the frequency, duration, and severity of his symptoms did not rise above mild incomplete paralysis for his anterior tibial nerve, the sciatic nerve, or the anterior crural nerve.  During the August 2013 examination, the Veteran was found to have mild incomplete paralysis of the anterior tibial (deep peroneal) nerve in the left leg.  The nerve was deemed normal in November 2015 and March 2017 examinations.  Thus, a rating in excess of 10 percent for piriformis syndrome of the left leg is not warranted under diagnostic code 8523.   The Board also gives weight to the findings of normal strength and no atrophy.  Additionally, while the Veteran's piriformis syndrome of the left leg is rated under diagnostic code 8523 and not one of the other related diagnostic codes including 8520 or 8526, the evidence, as noted above, reflects that the Veteran's disability does not warrant a rating in excess of 10 percent under any of the applicable diagnostic codes.

The Board has considered entitlement to separate ratings as the Veteran not only has impairment of the anterior tibial nerve, but also impairment of the sciatic and anterior crural nerves.  Unfortunately, although multiple nerves appear to be affected, they all result in the same manifestations of impairment to the left leg, which are already contemplated by the current 10 percent rating for moderate incomplete paralysis of the anterior tibial nerve. The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.14.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for piriformis syndrome of the left leg and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a low back disorder is granted.

A rating in excess of 10 percent for piriformis syndrome of the left leg is denied.

REMAND

The Veteran contends that he injured his back in a generator accident while in-service.  Alternatively, he contends that it is secondary to his piriformis syndrome of his left leg.  Service treatment records indicate that the Veteran did have an accident involving a generator.  The Board also observes that the Veteran has not been provided a VA examination and finds that an opinion is needed prior to adjudication of this issue.  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  

2. After completing directive #1, schedule an examination with an appropriate examiner to determine the etiology of any current low back disorder.  The examiner should address the following:

a. Identify all low back disorders that are currently present (or present during the period of April 1, 2013, to present).

b. For each diagnosed low back disorder, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's periods of active service?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder was caused by his service-connected piriformis syndrome of the left leg?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected connected piriformis syndrome of the left leg?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

3. Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


